—In an action to recover damages for personal injuries, the defendants third-party plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 30, 1998, which granted the third-party defendants’ motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
The respondents owned a snowblower which they had loaned to an employee of the appellants. The plaintiff was injured when he stuck his hand in the chute of the snowblower.
Gratuitous bailors only owe a duty to warn borrowers of any known defects which are not obvious or readily discernible (see, Sukljian v Ross & Son Co., 69 NY2d 89; Acampora v Acampora, 194 AD2d 757, 758; Ruggiero v Braun & Sons, 141 AD2d 528, 529). There is no evidence in the record, other than the conclusory and speculative affidavit of the appellants’ expert, that the snowblower was defective. Thus, the respondents were entitled to summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; Glorioso v Schnabel, 253 AD2d 787; Kracker v Spartan Chem. Co., 183 AD2d 810, 812). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.